DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 3 are objected to because of the following informalities: both claims “one or more types of element” should ready “one or more types of elements”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites the limitation "the steel" on Pg. 2 Ln. 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2 and 3, claims 2 and 3 are rejected for their incorporation of the above due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 2010/0034689 A1), hereinafter Hirata, originally of record in the IDS dated September 04, 2020.

Regarding claim 1, Hirata teaches an austenitic stainless steel ([0055]), which comprises by mass percent as described in the below table (where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), and further these values meet the equations explained below the table.
Table
Element
Cl. 1 Range
Cit. [0044]; [0049]-[0051]
Motivation to optimize
Lower-Upper Overlap; average
C
0.04-0.12
0.05-0.15
Sufficient to improve high temperature strength, limited to avoid corrosion resistance deterioration ([0057])
0.05-0.10; 0.075
Si
0.25-0.55
≤ 1.0
Sufficient to deoxidize, increase corrosion resistance and oxidation resistance at high temperatures, limited to maintain creep strength and toughness ([0061])
0.2-0.7; 0.45
Mn
0.7-2.0
≤ 2.0
Sufficient to deoxidize and stabilize austenite phase, limited to maintain creep ductility and toughness ([0065])
0.8-2.0; 1.4
P
≤ 0.035
≤ 0.04
Limited because they are impurities, in order to maintain grain boundary binding force and avoid cracking ([0083]-[0084])


≤ 0.0015
≤0.03


Cu
0.02-0.80
≤ 4
Sufficient to stabilize the austenite phase and enhance high temperature strength, limited to avoid cracking ([0100])
0.01-0.6; 0.3
Co
0.02-0.80
≤ 1
Sufficient to increase stability of austenite phase and enhance high temperature strength, limited for cost effectiveness ([0106])
0.01-1.00; 0.5
Ni
10.0-14.0
6-13
Sufficient to obtain austenitic microstructure and structural stability for creep strength, limited to be cost effective ([0068])
8-12; 10
Cr
15.5-17.5
15-25
Sufficient to ensure oxidation and corrosion resistance at high temperatures, limited to maintain austenite phase stability at high temperatures and creep strength ([0070])
15-17.5; 16.25
Mo
1.5-2.5
≤ 2
Sufficient to enhance high temperature strength, limited to avoid deterioration of creep strength ([0102])
1.0-2; 1.5
N
0.01-0.1
0.03-0.15
Sufficient to ensure creep strength at high temperatures and limited to avoid cracking ([0074])
0.03-0.10; 0.07

≤ 0.030
≤ 0.03
Limited to maintain workability and ductility

O
≤ 0.020
--


Sn
≤ 0.01
≤ 0.1
Limited because they are impurities, in order to maintain grain boundary binding force and avoid cracking ([0083]-[0084])

Sb
≤ 0.01
≤ 0.01


As
≤ 0.01
≤0.01


Bi
≤ 0.01
--


V
≤ 0.10
≤ 0.5
Sufficient to maintain creep strength at high temperatures and limited to avoid coarsening which causes decrease in creep strength and toughness ([0080])

Nb
≤ 0.10
≤ 1.0
Sufficient to maintain creep strength at high temperatures and limited to avoid coarsening which causes decrease in creep strength and toughness ([0080])

Ti
≤ 0.10
≤ 0.5
Sufficient to maintain creep strength at high temperatures and limited to avoid cracking ([0080])

W
≤ 0.50
≤ 2
Sufficient to enhance high temperature strength, limited to avoid cracking ([0104])

B
≤ 0.005
≤ 0.012
Sufficient to strengthen grain boundaries and limited to maintain melting point ([0117])

Ca
≤ 0.010
≤ 0.02
Sufficient to increase hot workability and limited to avoid reducing cleanliness ([0119]-[0125])

Mg
≤ 0.010
≤0.02


REM
≤ 0.10
≤ 0.1



balance
balance





	In order to confirm the equations are met, the average value of the upper and lower overlapping points between the claim and the citation were used (shown above in far right column of the Table).
	(i) 18.0 ≤ Cr+Mo+1.5Si ≤ 20.0= 16.25 + 1.5 + (1.5* 0.45) = 18.02
	(ii) 14.5 ≤ Ni + 30x (C+N) + .5x(Mn+Cu+Co) ≤ 19.5  = 10 + 30 x(0.075+ 0.07) + 0.5 x (1.4+0.3+0.5) = 15.45

Regarding claim 2, Hirata teaches each limitation of claim 1 as discussed above and further teaches the chemical composition further contains by mass Sn, Sb and As each not more than 0.01 mass % ([0084]; (where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).

Regarding claim 3, Hirata teaches each limitation of claim 1 as discussed above and further teaches the composition comprises B at less than or equal to 0.012 mass% ([0091]]-[0093]; (where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyamura et al. (US 2014/0356641 A1) teaches an austenitic stainless steel with a REM) 0.005-0.1%; B: 0.0005-0.005%, N: 0.001-0.15%, ≤ 0.05% S, ≤ 0.05% P, ≤ 3% Co, ≤ 3% Mo, ≤ 5% W, with a remainder of Fe and unavoidable impurities ([0012]-[0013]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784